          Case 1:21-cv-00303-JCG Document 32                                 Filed 09/22/21           Page 1 of 2
                                                                                                          Eversheds Sutherland (US) LLP
                                                                                                          700 Sixth Street, NW, Suite 700
                                                                                                          Washington, DC 20001-3980

                                                                                                          D: +1 202.383.0172
                                                                                                          F: +1 202.637.3593
                                                                                                          markherlach@
                                                                                                          eversheds-sutherland.com




      September 22, 2021

      The Honorable Jennifer Choe-Groves, Judge
      U.S. Court of International Trade
      1 Federal Plaza
      New York, New York 10278

      Re:    MS Solar Investments, LLC v. United States (Ct. No. 21-00303): Response to
      Court’s September 21, 2021 Notice

      Dear Judge Choe-Groves:

                Plaintiff MS Solar Investments, LLC (“MS Solar”), and its affiliates, successors and
       assigns by and through its attorneys, requests that the Court authorize discovery in order for
       Plaintiff to respond to the jurisdictional issues presented by Defendants’ Motion to Dismiss,
       filed on September 14, 2021. Targeted discovery is necessary to determine Defendants’
       actions, decisions, and their roles relating to the liquidation of the solar panels at issue in this
       case.

               As described in its Complaint filed on June 25, 2021, Plaintiff believes an error was
       committed by either (or potentially both) U.S. Customs and Border Protection (“CBP”) or the
       Department of Commerce (“Commerce”) in the liquidation of an entry of solar panels
       produced by Yingli Energy (China) Company Limited (“Yingli”). The Yingli solar panels in
       question were exported from storage in a third country (the Bahamas) and entered the Customs
       Territory of the United States during the period of review but were purchased from Yingli and
       exported from China prior to the period of review. When the Complaint was filed, Plaintiff
       had been unsuccessful in obtaining information from Defendants (despite multiple requests
       over the course of several months), and it was unclear whether CBP or Commerce, or both,
       were the source of the error. This uncertainty still remains and is not answered by the existing
       record.

               After Plaintiff filed its Complaint, Defendants finally provided the non-public
       Commerce liquidation instructions for solar panels manufactured and exported by Yingli (the
       “Yingli liquidation instructions”) as an exhibit in their Motion to Dismiss. However, these
       instructions do not explain why CBP declined to liquidate the Yingli solar panels at the Yingli
       specific rate but liquidated the Sun Earth Solar Power Co., Ltd. (“Sun Earth”) solar panels,
       which were imported under the same entry, at Sun Earth’s specific rate. This raises a question
       of what decisions CBP and/or Commerce made in assessing antidumping duties in the
       liquidation process.

              In order to clarify the record and demonstrate that jurisdiction lies under 28 U.S.C.
       §1581(a) or 28 U.S.C. § 1581(i), Plaintiff requests the following limited discovery in order to
       determine what actions were taken and decisions made on the part of Defendants:

           1. A copy of the non-public Commerce liquidation instructions for solar panels



Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
   Case 1:21-cv-00303-JCG Document 32                 Filed 09/22/21        Page 2 of 2
                                                                                The Honorable Jennifer
                                                                                Choe-Groves, Judge
                                                                                September 22, 2021
                                                                                Page 2




       manufactured and exported by Sun Earth (the “Sun Earth liquidation instructions”);

   2. All documents and communications relating to how Commerce created the Sun Earth
      liquidation instructions;

   3. All documents and communications relating to how Commerce created the Yingli
      liquidation instructions;

   4. All documents and communications relating to Commerce’s policy and practices
      regarding products that were imported and reported by respondents during an
      administrative review, but that were sold by respondents and initially exported prior to
      an administrative review period;

   5. Interrogatories regarding the rationale of CBP and Commerce for liquidating MS
      Solar’s imports of Sun Earth solar panels at Sun Earth’s specific rate, but not
      liquidating MS Solar’s imports of Yingli solar panels at the Yingli specific rate; and

   6. Interrogatories regarding Commerce’s rationale for how Separate Rate Applications are
      generally considered in creating liquidation instructions, and specifically, how Yingli’s
      Separate Rate Application was considered in creating the Yingli liquidation
      instructions.

         The above requests are intended to gather the factual details that are needed to
determine the decisions made and actions taken by Commerce and CBP. The information
Plaintiff seeks will serve the cause of judicial economy by providing the Court with the
information required to address jurisdictional questions at the outset and determine the most
efficient approach to addressing the merits of Plaintiff’s case.


                                               Respectfully submitted,



                                               Mark D. Herlach
                                               Emily Rosenblum

                                               EVERSHEDS SUTHERLAND (US) LLP
                                               700 Sixth Street, NW
                                               Suite 700
                                               Washington, D.C. 20001

                                               Counsel to MS Solar
                                               Investments, LLC, and its
                                               affiliates, successors and
                                               assigns

cc: Marcella Powell, U.S. Department of Justice
